          Case 2:13-cr-00334-JCM-CWH Document 213 Filed 03/05/20 Page 1 of 6



 1   NICHOLAS A. TRUTANICH
     Nevada Bar Number 13644
 2   United States Attorney
     SEAN BEATY
 3   Trial Attorney
     U.S. Department of Justice, Tax Division
 4   150 M St., NE, Rm. 1.811
     Washington, DC 20002
 5   (202) 616-2717

 6
                               UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                            2:13-cr-00334-JCM-CWH

 9                          Plaintiff,                    Government’s Application for an Order
                                                          Deeming the Attorney-Client Privilege
10           v.                                           Waived and for a Revised Briefing
                                                          Schedule
11   ANTON PAUL DRAGO,

12                          Defendant.

13

14          The United States of America, by and through NICHOLAS A. TRUTANICH,

15   United States Attorney, and SEAN BEATY, Trial Attorney, Department of Justice, Tax

16   Division, respectfully requests that this Court enter an order deeming the Defendant Paul

17   Anton Drago’s attorney-client privilege in the above-captioned case waived with respect to

18   attorneys Rebecca Levy and Kevin O’Connell, and re-setting the Court’s briefing

19   schedule.

20          This order is sought for the following reasons:

21          1.     Defendant Anton Paul Drago moved the Court pursuant to 28 U.S.C. §

22   2255 to vacate, set aside, or correct sentence by a person in federal custody in the above-

23



                                                    1
           Case 2:13-cr-00334-JCM-CWH Document 213 Filed 03/05/20 Page 2 of 6



 1   captioned case. Dkt. No. 211. The Court ordered the government to respond to Drago’s

 2   motion, and that response is currently due March 18, 2020. Dkt. No. 212.

 3           2.        In his motion, Drago concedes his guilt for the crimes of which he was

 4   convicted (see Dkt. No. 211, p. 14, ¶¶ 6-7), but asserts that his trial attorney, Kevin

 5   O’Connell, provided ineffective assistance of counsel by failing to negotiate a plea offer

 6   that would have reduced his overall sentence. Drago also asserts, as he did on direct

 7   appeal to the Ninth Circuit, that Mr. O’Connell provided ineffective assistance at trial.

 8           3.        In preparation for the government’s response to Drago’s motion, counsel for

 9   the United States identified correspondence from June 2015 between Drago’s then-

10   attorney, Assistant Federal Public Defender Rebecca Levy, and then-counsel for the

11   United States. That correspondence shows that the United States made a pretrial plea offer

12   to Mr. Drago on June 6, 2015, and that the parties negotiated a potential resolution for

13   several weeks.

14           4.        The parties ultimately did not reach an agreement, and instead continued

15   their respective preparations for trial. Several months after the plea negotiations broke

16   down, Drago hired Mr. O’Connell to represent him at trial, and Ms. Levy withdrew from

17   the case.

18           5.        Access to information from Drago’s former attorneys, Rebecca Levy and

19   Kevin O’Connell, is necessary to respond to the allegations in defendant’s § 2255 motion.

20   However, as a general matter, Drago “has a privilege to refuse to disclose and to prevent

21   others from disclosing confidential communications made for the purpose of facilitating

22   the rendition of professional legal services to the client (1) between himself ... and his . . .

23   lawyer . . . .”


                                                      2
          Case 2:13-cr-00334-JCM-CWH Document 213 Filed 03/05/20 Page 3 of 6



 1   Weinstein's Federal Evidence, 2d Ed. 503–96. The Ninth Circuit explained that the attorney-

 2   client privilege applies, “(1) where legal advice of any kind is sought (2) from a

 3   professional legal advisor in [her] capacity as such, (3) the communications relating to that

 4   purpose, (4) made in confidence (5) by the client, (6) are at his instance permanently

 5   protected (7) from disclosure by himself or by the legal advisor, (8) except the protection

 6   be waived.” United States v. Landof, 591 F.2d 36, 38 (9th Cir.1978). “Because it impedes

 7   full and free discovery of the truth, the attorney-client privilege is strictly construed.” Weil

 8   v. Inv./ Indicators, Research & Mgmt., Inc. 647 F.2d 18, 24 (9th Cir. 1981). The party

 9   asserting the privilege also has the burden of establishing the particular communication is,

10   in fact, subject to privilege. “A party claiming the privilege must identify

11   specific communications and the grounds supporting the privilege as to each piece of

12   evidence over which privilege is asserted.” United States v. Martin, 278 F.3d 988, 1000 (9th

13   Cir. 2002); see also United States v. Ruehle, 583 F.3d 600, 609 (9th Cir.2009) (“As the party

14   asserting the privilege, Ruehle was obliged by federal law to establish the privileged nature

15   of the communications and, if necessary, to segregate the privileged information from the

16   non-privileged information.”). Blanket assertions are “extremely disfavored.” Martin, 278

17   F.3d at 1000.

18          6.       Nonetheless, the government requests that this Court issue an order

19   deeming the attorney-client privilege in 2:13-cr-00334-JCM-CWH waived for the purposes

20   of this proceeding as to all contentions raised in Drago’s motion, and ordering all

21   materials and information related thereto be divulged to the government.

22          7.       The voluntary disclosure by Drago of privileged communications and his

23   complaints regarding Mr. O’Connell and Ms. Levy constitute waiver of the privilege as to


                                                     3
          Case 2:13-cr-00334-JCM-CWH Document 213 Filed 03/05/20 Page 4 of 6



 1   all other such communications on the same subject. Weil, 647 F.2d at 24; Clady v. County of

 2   Los Angeles, 770 F.2d 1421, 1433 (9th Cir. 1985), cert. denied, 475 U.S. 1109 (1986).

 3                 Even when a party does not explicitly disclose the content of an
                   attorney-client communication, he may waive the privilege
 4                 implicitly. A person cannot always claim that he relied on
                   counsel, while protecting what was said between them from
 5                 disclosure. As we have said, “The privilege which protects
                   attorney-client communications may not be used both as a
 6                 sword and a shield. Where a party raises a claim which in
                   fairness requires disclosure of the protected communication, the
 7                 privilege may be implicitly waived.” (citations omitted).

 8   United States v. Ortland, 109 F.3d 539, 543 (9th Cir.), cert. denied, 522 U.S. 851 (1997).

 9          WHEREFORE, based on the foregoing, the government respectfully requests that

10   the attorney-client privilege in 2:13-cr-00334-JCM-CWH be deemed waived as to those

11   matters Drago has put at issue in his motion to vacate, set aside or correct sentence. The

12   government respectfully requests that this Court order Ms. Levy and Mr. O’Connell to

13   provide the government with an affidavit or declaration, as well as any relevant materials

14   and information, addressing the allegations and matters raised in Drago’s motion, within

15   45 days after the date of the Court’s order; and that the government be granted an

16   additional 45 days, after receiving Ms. Levy’s and Mr. O’Connell’s affidavits or

17   declarations, to file its response to Drago’s § 2255 motion.

18

19

20

21

22

23



                                                    4
          Case 2:13-cr-00334-JCM-CWH Document 213 Filed 03/05/20 Page 5 of 6



 1         Dated: March 5, 2020.
                                                       Respectfully submitted,
 2
                                                       NICHOLAS A. TRUTANICH
 3                                                     UNITED STATES ATTORNEY

 4

 5                                                     Sean Beaty
                                                       Trial Attorney, Tax Division
 6                                                     U.S. Department of Justice
                                                       150 M St., NE, Rm. 1.811
 7                                                     Washington, DC 20002
                                                       (202) 616-2717
 8                                                     Sean.P.Beaty@usdoj.gov

 9
                                  CERTIFICATE OF SERVICE
10
           I HEREBY CERTIFY that on March 5, 2020, I electronically filed the foregoing
11
     document with the Clerk of the Court using CM/ECF, which will serve a copy of this
12
     document on all counsel of record.
13
           In addition, I caused to be mailed a copy of this application to the defendant at his
14
     last known address:
15
           Anton Paul Drago, No. 48254-048
16         FCI Terre Haute
           Federal Correctional Institution
17         P.O. BOX 33
           Terre Haute, IN 47808
18
                                                       /s/ Sean Beaty
19                                                     Sean Beaty
                                                       Trial Attorney, Tax Division
20

21

22

23



                                                  5
          Case 2:13-cr-00334-JCM-CWH Document 213 Filed 03/05/20 Page 6 of 6



 1
                               UNITED STATES DISTRICT COURT
 2                                  DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                            2:13-cr-00334-JCM-CWH

 4                          Plaintiff,

 5           v.                                                  ORDER

 6   ANTON PAUL DRAGO,

 7                          Defendant.

 8
            Based upon the pending application of the government, and good cause appearing,
 9
            IT IS HEREBY ORDERED that the attorney-client privilege in 2:13-cr-00334-
10
     JCM-CWH between the Drago and Rebecca Levy and between the Drago and Kevin
11
     O’Connell shall be deemed waived for all purposes relating to Drago’s motion pursuant to
12
     28 U.S.C. § 2255 to vacate, set aside, or correct sentence by a person in federal custody.
13
     Ms. Levy and Mr. O’Connell shall each, within 45 days of this order, provide the
14
     government with an affidavit or declaration concerning all information known by them
15
     related to the contentions raised in Drago’s motion. Further, Ms. Levy and Mr. O’Connell
16
     may communicate with government counsel and provide supporting documentation
17
     regarding all matters put at issue in defendant’s motion.
18
            The government shall have an additional 45 days, after receiving Ms. Levy’s and
19
     Mr. O’Connell’s affidavits or declarations, to file its response to Drago’s § 2255 motion.
20
            March
     DATED this    6, 2020.day of ______________________, 2020.
                _________
21

22

23                                              UNITED STATES DISTRICT JUDGE


                                                   6
